


Exhibit 10.1


First Supplemental Indenture
First Supplemental Indenture (this “First Supplemental Indenture”), dated as of
June 26, 2015, among Titan International, Inc., a Delaware corporation,
successor by merger to Titan International, Inc., an Illinois corporation (the
“Titan Delaware”), and U.S. Bank National Association, a national banking
association, as trustee (“Trustee”).
WITNESSETH
WHEREAS, Titan International, Inc., an Illinois corporation (“Titan Illinois” or
the “Company”) and the Subsidiary Guarantors have heretofore executed and
delivered to the Trustee an indenture, dated as of December 21, 2009 (the “Base
Indenture”), providing for the issuance of the Company’s 5.625% Convertible
Senior Subordinated Notes due 2017 (the “Notes”);
WHEREAS, Section 5.01 of the Base Indenture provides that the Company may merge
into another Person in accordance with the conditions of that Section, including
that the surviving Person shall expressly assume, by an indenture supplemental
to the Base Indenture, all of the obligations and the performance of each
covenant of the Company under the Securities and the Base Indenture;
WHEREAS, pursuant to an Agreement and Plan of Merger dated June 5, 2015,
effective June 26, 2015, Titan Illinois merged with and into Titan Delaware,
with Titan Delaware as the surviving corporation;
WHEREAS, pursuant to Section 9.01(b) of the Base Indenture, the Base Indenture
may be supplemented pursuant to Article 5 of the Base Indenture without the
consent of any Holder; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this First Supplemental Indenture and to make this First Supplemental Indenture
valid and binding have been complied with or have been done or performed; and
WHEREAS, pursuant to Section 9.06 of the Base Indenture, the Trustee is
authorized to execute and deliver this First Supplemental Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually covenant and agree for the equal and ratable benefit of all
Persons who are now or hereafter become Holders of the Notes as follows:

1

--------------------------------------------------------------------------------




1.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Base Indenture.
2.    Assumption of Obligations and Performance of Covenants. Titan Delaware
hereby assumes all of the obligations and the performance of each covenant of
the Company under the Securities and the Base Indenture.
3.    Substitution of Titan Delaware; Release and Discharge of Titan Illinois.
Titan Delaware shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under the Base Indenture with the same effect as
if such successor had been named as the Company therein, and Titan Illinois
shall be discharged from all obligations and covenants under the Base Indenture
and the Securities.
4.    Governing Law. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
5.    Ratification, Confirmation and Preservation of Indenture. Except as
expressly supplemented hereby, the Base Indenture continues in full force and
effect and is in all respects confirmed, ratified and preserved and the
provisions thereof shall be applicable to this First Supplemental Indenture.
Upon the execution and delivery of this First Supplemental Indenture by Titan
Delaware and the Trustee, this First Supplemental Indenture shall form a part of
the Base Indenture for all purposes, and Titan Delaware, the Subsidiary
Guarantors, the Trustee, any Paying Agent, any Registrar, any Conversion Agent
and every Holder of Notes heretofore or hereafter authenticated and delivered
shall be bound hereby. Any and all references to the “Indenture,” whether within
the Base Indenture or in any notice, certificate or other instrument or
document, shall be deemed to include a reference to this First Supplemental
Indenture (whether or not made), unless the context shall otherwise require.
6.    Indenture and First Supplemental Indenture Construed Together. This First
Supplemental Indenture is an indenture supplemental to the Base Indenture, and
the Base Indenture and this First Supplemental Indenture shall henceforth be
read and construed together for all purposes.
7.    Benefits of First Supplemental Indenture. Nothing in this First
Supplemental Indenture, the Base Indenture or the Notes, express or implied,
shall give to any Person other than the parties hereto and thereto and their
successors hereunder and thereunder, any Paying Agent, any Registrar, any
Conversion Agent and the Holders, any benefit of any legal or equitable right,
remedy or claim under the Base Indenture, this First Supplemental Indenture or
the Notes.
8.    Successors. All agreements of Titan Delaware in this First Supplemental
Indenture shall bind its successors. All agreements of the Trustee in this First
Supplemental Indenture shall bind its successors.
9.    The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this First Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by Titan Delaware.

2

--------------------------------------------------------------------------------




10.    Counterparts. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
11.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
12.    Severability. In case any provision in this First Supplemental Indenture
is invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired thereby.
[signature pages follow]



3

--------------------------------------------------------------------------------




SIGNATURES
Dated as of June 26, 2015
TITAN INTERNATIONAL, INC., a Delaware corporation
By:/s/ Maurice Taylor
Name: Maurice M. Taylor, Jr.
Title: Chief Executive Officer








U.S. BANK NATIONAL ASSOCIATION, as Trustee
By: /s/ Ann M. Forey
Name: Ann M. Forey
Title: Vice President



4